Title: From Thomas Jefferson to John Garland Jefferson, 28 May 1794
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Monticello May 28. 1794.

I recieved yesterday your favor of the 11th. inst. and imagine that soon after it’s date you received mine of Apr. 26. on the subject of your lands. I am happy to learn that it is the opinion of a person learned in the laws of that state, that the lands may be recovered. As to the kind of process to be instituted, the lawyers of the state must be the best judges. Were I in your place, I would certainly join to Mr. Henderson the ablest lawyer of the same state practising where the suit must be brought. I return you the two letters.—I shall at all times be glad to hear from you, and particularly to learn that you meet with the success you merit: and I shall certainly with pleasure let you hear from me at times. I am however grown so lazy in writing that it is really an effort for me now to sit down to write a letter. My objects without doors are become so multiplied,  and so interesting, that I scarcely read or write a sentence in a week: for even when in the house my meditations are on the things without. I have almost entirely withdrawn myself from all epistolary correspondence, and particularly as to political matters in which I am endeavoring to contract all the rust I can, by never reading a newspaper. I am however & shall be at all times Dear Sir Your affectionate friend & relation

Th: Jefferson

